--------------------------------------------------------------------------------


[logo.jpg]


CONSULTING AGREEMENT

> > > > THIS AGREEMENT is made effective this 26th day of March, 2015.

BETWEEN:

> > > > Lexaria Corp., a body corporate duly incorporated under the laws of the
> > > > State of Nevada, and having an Office at 950-1130 W Pender St, Vancouver
> > > > BC, V6E 4A4, and its wholly owned subsidiary Lexaria CanPharm Corp, a
> > > > body corporate duly incorporated under the laws of Canada and having an
> > > > office at 950-1130 W Pender St, Vancouver BC, V6E 4A4
> > > > 
> > > > (hereinafter together or separately called the "Company")

AND:

> > > > Docherty Management Limited, a body corporate duly incorporated under
> > > > the laws of the Province of Ontario, and having an office at 23 Mikelen
> > > > Drive, Port Perry ON, L9L 1V1, Canada
> > > > 
> > > > (hereinafter called the "the Consultant," or, “Consultant”)

WHEREAS:

A.                             Consultant agrees to serve as PRESIDENT of
Lexaria Corp., and any subsidiaries required, and to provide services as
described below, effective April 15, 2015;

B.                              The Company is desirous of retaining the
consulting services of Consultant on a twenty-four month contract basis with the
option to renew the contract for an additional twenty-four months at the end of
the initial term. The Consultant has agreed to serve the Company as an
independent contractor upon the terms and conditions hereinafter set forth;

C.                              Consultant declares he is fully capable of
performing the tasks and roles noted within this agreement and that he has no
prior commitments or conflicts of interest that would in any way prevent him
from fulfilling his duties.

  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675


--------------------------------------------------------------------------------

- 2 -

                                  FOR VALUABLE CONSIDERATION it is hereby agreed
as follows:

1.             Services. The Consultant shall serve as President of Lexaria
Corp. and provide services to the CEO and in his absence or as appropriate, to
the CFO of the Company, and perform such tasks in general, including but not
limited to, the following:

  a)

Manage development and expansion of the Company’s new and existing product
pipeline based on its proprietary technologies, including proposing and
developing new or novel methods or procedures related to cannabidiol (CBD) and
tetrahyrdocannibinol (THC) human delivery methods; and identifying potential
technology and intellectual property acquisitions that are or could be related
to CBD or THC;

  b)

Manage development and expansion of the Company’s new and existing product
pipeline based on its current proprietary technologies, and implementing new
technologies as they become available;

  c)

Develop and compile appropriate scientific validation/materials/studies
supporting the Company’s technology, processes, production and testing merits as
applicable;

  d)

Collaborate with the CEO to maintain and then oversee development and delivery
of the Company’s corporate/investor outreach materials as needed including
overall corporate messaging through direct creation and development of corporate
presentations, powerpoints, websites, shareholder and community communications,
business plans, fact sheets, etc;

  e)

Strategize, define and communicate essential disclosure guidance concerning
growth targets, product pipeline development milestones –both within the company
for consistent messaging – and external to the company for delivery to
interested parties;

  f)

Identify and evaluate opportunities for capital raising and/or strategic
collaboration with suitable third-parties at appropriate points in time for the
Company, including research, plan, propose, execute and close approved projects,
acquisitions, mergers and partnerships, as well as locate and cultivate finance
sources, all of which create value for the Company;

  g)

Collaborate with PoViva Tea, LLC President Tom Ihrke (a 51%-owned US subsidiary
of Lexaria Corp) regarding PoViva’s operations and assist in the management and
execution of its development including evaluating and implementing supply chain
efficiencies and facilitating distribution and sales growth across all ViPova
product lines;

  h)

Administer and manage Lexaria and Lexaria CanPharm Corp (a 100% owned Canadian
subsidiary of Lexaria Corp) employees, junior executives and consultants in
their regular needs and duties; and day-to-day operations that are currently
focused on the pursuit of a MMPR license with Health Canada;

  i)

Collaborate with the CFO and/or the CEO as required, to evaluate, manage and
communicate with various state, provincial and federal regulatory bodies that
have oversight of the company;


  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 3 -

  j)

General Services. The Consultant shall serve the Company (and/or such subsidiary
or subsidiaries of the company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company. The Consultant
will regularly introduce Lexaria to potential investors whether corporate,
institutional or private, and prepare and deliver investor presentations.

2.             Time and Non-Compete. By virtue of this Agreement, the Company is
expecting, and Consultant is accepting, the responsibility of working an
irregular schedule and quantity of time on behalf of the Company. The position
of President is one that demands an irregular but demanding commitment. Some
weeks Consultant may be required to work more than 50 hours and some weeks
Consultant may be required to work fewer than 40 hours in order to fulfill the
terms of this Agreement. During the time that this Agreement remains in effect,
the Consultant shall not act in any capacity whatsoever, directly or indirectly
for or for the betterment of any other non-joint-ventured company, partnership,
or project that competes within North America within the sectors of medical
marijuana, hemp oil, Cannabidiol-containing food or beverage products without
the Company’s prior written consent.

a.

Basic Remuneration. The basic remuneration of the Consultant for its services
hereunder shall initially be at the rate of twelve thousand five hundred dollars
(CDN$12,500) plus Harmonized Sales Tax (HST) per month payable the 30th day of
each calendar month, together with any such increments or bonuses thereto as the
CEO or the Board of Directors of the Company may from time to time determine.
Basic Remuneration shall increase to a total of CDN$15,000 plus Harmonized Sales
Tax (HST) per month effective at that time when the Company has US$1,000,000 or
more in cash in its bank accounts, and continue at CDN$15,000 plus Harmonized
Sales Tax (HST) per month from that moment until the termination or completion
of this Agreement. The Company may pay the Consultant a bonus from time to time,
at its sole discretion. Nothing in this Agreement confers on the Consultant a
direct “Broker’s Interest” in the capital raising activities of the company; any
additional remuneration the Consultant may receive is based on overall
contributions to the betterment of the Company through the activities enumerated
in Paragraph 1, which may, from time to time, include capital introduction. The
Consultant has the HST number 816141048RT0001.

  b.

Consultant is also eligible to participate in the as-yet uncreated Lexaria
profit sharing plan that will be extended as soon as possible to all employees
and managerial consultants, provided he is a contracted consultant when this
anticipated profit sharing plan goes effective.


3.

Milestone Payments. Consultant will be entitled to receive common stock-based
and stock- option based bonuses upon achieving certain milestones during the
time of his Consultancy with the Company. All restricted common share awards and
all stock option awards may be in the name of the Consultant or in the name of
John Docherty, as per written instructions to be delivered to the Company by the
Consultant and by John Docherty. These milestones are:

a.

Upon signing: A grant of 500,000 stock options priced one-cent above market
prices at the time of award.


  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 4 -

  b.

90 Days after signing: A grant of 500,000 restricted common shares.

  c.

Twelve months after signing: A grant of 300,000 stock options priced one-cent
above market prices at the time of award.

  d.

Eighteen (18) months after signing: A grant of 300,000 restricted common shares.

  e.

During the first twelve (12) months after signing; for combined Lexaria Energy
and ViPova products and including all combined sales efforts, achieving non-
refundable sales of US$200,000 to any single customer in any consecutive 60-day
period would result in a restricted common share award of 100,000 Company
shares; and, after the first twelve (12) months after signing and expiring
twenty- four (24) months after signing; for combined Lexaria Energy and ViPova
products and including all sales efforts, achieving non-refundable sales of
US$200,000 to any single customer in any consecutive 60-day period would result
in a restricted common share award of 50,000 Company shares; this clause limited
to one payment per customer during the 24-month period, but payable on each
customer that meets these sales thresholds;

  f.

During the first twelve (12) months after signing; for combined Lexaria Energy
and ViPova products and including all combined sales efforts, achieving non-
refundable sales of US$500,000 in any fiscal quarter would result in a
restricted common share award of 200,000 Company shares; and, after the first
twelve (12) months after signing and expiring twenty-four (24) months after
signing; for combined Lexaria Energy and ViPova products and including all sales
efforts, achieving non-refundable sales of US$500,000 in any fiscal quarter
would result in a restricted common share award of 100,000 Company shares; this
clause limited to one payment per fiscal quarter;

  g.

During the time this Agreement remains in effect, for each new provisional
patent application substantially devised by the Consultant and successfully
created, written and filed with the US Patent Office for Company-owned
intellectual property, a restricted common share award of 250,000 Company
shares, this clause not limited to frequency of payment but each patent
application to be approved by the Board of Directors of the Company, in advance;

If so requested by the Consultant and through calculation with and the
Consultant’s approval at the time of any and each award, all restricted common
share awards mentioned in this Agreement shall be subject to a reduction in the
number of restricted common shares issued to the Consultant per grant to be paid
instead as cash proportional to the tax liability to be incurred by the
Consultant at the time of the award. The Company would withhold from payment to
the Consultant that fraction of restricted common shares in each of the
paragraphs in Section 3, above, that would correspond with the federal and
provincial income tax payments otherwise payable by the Consultant specifically
with respect to each award only, and the Consultant agrees that such a hybrid
payment of cash and restricted common shares would fulfill the obligations of
the Company with respect to each affected award. The intent of this partial cash
payment would be to provide cash compensation to the Consultant in the
proportionate amount of each restricted common share award and it is expressly
agreed that it remains the sole responsibility of the Consultant to remit all
amounts due to Provincial and Federal tax authorities. This provision does not
conflict with nor negate the validity of Section 4, below.

4.             Taxes, etc. The Consultant shall be responsible for the payment
of its income, capital gains and all other taxes and other remittances including
but not limited to any form of insurance as shall be required by any
governmental entity (including but not limited to health insurance and federal
and state or provincial income taxes), though not including Director’s and
Officer’s insurance which is paid for and provided by the Company, with respect
to compensation paid by the Company to the Consultant, and nothing in this
Agreement implies or creates a relationship of employment. The Consultant agrees
to indemnify the Company for any tax, insurance or other remittance the
Consultant fails to make and which the Company may be obligated to pay.

  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 5 -

5.             The terms "subsidiary" and "subsidiaries" as used herein mean any
corporation or company of which more than 50% of the outstanding shares carrying
voting rights at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the Board of Directors of
such corporation or company) are for the time being owned by or held for the
Company and/or any other corporation or company in like relation to the Company
and include any corporation or company in like relation to a subsidiary.

6.             Expenses. The Consultant shall be reimbursed for all travelling
and other expenses actually and properly incurred by it in connection with its
duties hereunder, not including commuting to the office that is the normal place
of business. For all such expenses the Consultant shall furnish to the Company
statements, receipts and vouchers for such out-of-pocket expenses on a monthly
basis. The Consultant is pre-authorized to incur up to $2,500 per month,
cumulatively, in relevant expenses. Amounts over $2,500 per month must be
pre-approved by management of the Company or will be disallowed. Both parties
recognize that as the financial condition of the Company improves or
deteriorates, this amount may be increased or decreased without making changes
to this document, provided the Company makes Consultant aware of the changed
amount.

7.             The Consultant shall not, either during the continuance of its
contract hereunder or at any time thereafter, disclose the private affairs of
the Company and/or its subsidiary or subsidiaries, or any secrets or
intellectual property of the Company (together or separately, “Proprietary
Information”) and/or its subsidiary or subsidiaries, to any person other than
the Directors of the Company and/or its subsidiary or subsidiaries or for the
Company's purposes and shall not (either during the continuance of its contract
hereunder or at any time thereafter) use for its own purposes or for any purpose
other than those of the Company any information it may acquire in relation to
the business and affairs of the Company and/or its subsidiary or subsidiaries,
unless required by law.

8.             Proprietary Information as that term is used herein shall consist
of the following:

  a.

all knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, its employees,
attorneys, consultants, independent contractors, clients or representatives
whether orally, in written or electronic form or on electronic media including,
by way of example and not by limitation, any products, customer lists, supplier
lists, marketing techniques, technical processes, formulae, inventions or
discoveries (whether patentable or not), innovations, suggestions, ideas,
reports, data, patents, trade secrets and copyrights, made or developed by the
Company and related data and information related to the conduct of the business
of the Company.

  b.

Proprietary Information shall also include discussions with officers, directors,
employees, independent contractors, attorneys, consultants, clients, finance
sources, customers or representatives and the fact that such discussions are
taking place.

  c.

Proprietary Information shall not be directly or indirectly disclosed to any
other person without the prior written approval of the Company.


  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 6 -

  d.

Proprietary Information may not be used during the period of this contract nor
thereafter, for the betterment of any other commercial enterprise, company,
project or person without the prior written approval of the Company.

  e.

Proprietary Information shall not include matters of general public knowledge,
information legally received or obtained by the Consultant from a third party or
parties without a duty of confidentiality, and information independently known
or developed by the Consultant without the assistance of the Company.

9.             The Consultant shall well and faithfully serve the Company or any
subsidiary as aforesaid during the continuance of its contract hereunder and use
its best efforts to promote the interests of the Company. At all times the
Consultant will maintain a high degree of professionalism and integrity as would
be expected in keeping with his senior executive role as President. The
Consultant reserves the right to refuse any request from the Company which may,
in his reasonable opinion, violate either Federal or State Laws in either the
United States or Canada.

10.           This Agreement may be terminated forthwith by the Company or
Consultant without notice if either party breaches the Agreement. A breach may
include, but is not limited to, the following:

  a)

The Company or Consultant shall commit any material breach of any of the
provisions herein contained; or

        b)

The Company or Consultant shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

        c)

The Company or Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

        d)

Consultant shall become of unsound mind or be declared incompetent to handle his
own personal affairs; or

       

(a) The Company or Consultant shall be convicted of any criminal offence other
than an offence which, in the reasonable opinion of the Board of Directors of
the Company, does not affect his/their position as a Consultant or a director of
the Company.

This Agreement may also be terminated by either party upon sixty (60) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 10(a), 10(b), 10(c), 10(d), or 10(e), Consultant
will be entitled to all Milestone Payments, as they relate to transactions which
were in process but had not yet closed at the date of his termination, to which
he would have otherwise been entitled for a period of 60 days after the date of
his notice of termination.

11         . In the event this Agreement is terminated by reason of default on
the part of the Consultant or the written notice of the Company, then at the
request of the Board of Directors of the Company, the Consultant shall cause
Consultant to forthwith resign any position or office which he then holds with
the Company or any subsidiary of the Company. The provisions of Paragraph 7 and
Paragraph 8 shall survive the termination or expiration of this Agreement.

  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 7 -

12.          Upon Termination or expiration of this Agreement, for any reason,
the Consultant shall do the following: The Consultant must return to Lexaria
immediately, all correspondence, information, reports, emails, phone recordings
or transcripts, notes, consultant contact information and all other materials
related to the work performed for Lexaria including all Proprietary Information
during the contract period.

  a)

All such materials and information as referred to in Section 12, above, are the
exclusive property of the Company. After returning, transmitting or otherwise
sending such information to Lexaria, the Consultant must destroy any and all
remaining copy (ies) or records of same.

        b)

All such materials and information as referred to in Section 12 were obtained
during the time of the paid contract with Lexaria, and may not be shown, lent,
given, discussed or in any way disclosed with or to any other party as per the
terms of the contract. The Proprietary Information the Consultant gained or had
access to during the period of the contract is the exclusive property of Lexaria
Corp, and the provisions governing such proprietary information survives the
termination of this Consulting Agreement.

13)          The Company is aware that the Consultant is independent and may
have and may continue to have financial, management or business interests in
other companies. The Company agrees that the Consultant may continue to devote
time to such outside interests, provided that such interests do not conflict
with or hinder Consultant’s ability to perform his duties under this Agreement.

14)          The services to be performed by the Consultant pursuant hereto are
personal in character, to be performed by Mr. John Docherty, and neither this
Agreement nor any rights or benefits arising thereunder are assignable by the
Consultant without the previous written consent of the Company.

15)          With the exception of any previously granted options or restricted
stock, any and all previous agreements, written or oral, between the parties
hereto or on their behalf relating to the agreement between the Consultant and
the Company are hereby terminated and cancelled and each of the parties hereto
hereby releases and forever discharges the other party hereto of and from all
manner of actions, causes of action, claims and demands whatsoever under or in
respect of any such previous agreements.

16)          Any notice in writing or permitted to be given to the Consultant
hereunder shall be sufficiently given if delivered to the Consultant personally
or mailed by registered mail, postage prepaid, addressed to the Consultant at
the address on the front of this Agreement. Provided any such notice is mailed
via guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

17)          The provisions of this Agreement shall inure to the benefit of and
be binding upon the Consultant and the successors and assigns of the Company.
For this purpose, the terms "successors" and "assigns" shall include any person,
firm or corporation or other entity which at any time, whether by merger,
purchase or otherwise, shall acquire all or substantially all of the assets or
business of the Company.

  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 8 -

18)          Every provision of this Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
the provisions of this Agreement.

19)          This Agreement is being delivered and is intended to be managed
from the Province of British Columbia and shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
such Province. Similarly no provision within this contract is deemed valid
should it conflict with the current or future laws of the United States of
America or current or future regulations set forth by the United States
Securities and Exchange Commission, the British Columbia Securities Commission,
or the Ontario Securities Commission. This Agreement may not be changed orally,
but only by an instrument in writing signed by the party against whom or which
enforcement of any waiver, change, modification or discharge is sought.

20)          This Agreement and the obligations of the Company herein are
subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels in both Canada and the United States. In the event
that there is an employment dispute between the Company and Consultant,
Consultant agrees to allow it to be settled according to applicable Canadian law
in an applicable British Columbia jurisdiction.

21)          The securities referred to herein will not be or have not been
registered under the United States Securities Act of 1933, as amended, and may
not be offered or sold in the United States absent registration or an applicable
exemption from registration requirements. Any and all potential or actual common
share award or stock option awards will be in compliance with all applicable
regulations in the USA and Canada. The securities issued will be subject to a
hold period in Canada of not less than four months and one day, or for any
resales possible into the USA under Rule 144, not less than six months and one
day. Hold periods may be longer if regulations so stipulate.

22)          This contract will expire on April 14, 2017 unless renewed or
extended by mutual written consent of both parties prior to that date and can
further serve as a month-to-month agreement after that date if both parties so
agree at that time.

23)          The Consultant understands and agrees that his name and likeness
will be announced and widely circulated with regards to his executive role with
the Company. His name will be disseminated through such avenues as press
releases, websites, or other media; and in personal meetings and appearances and
public events. The Consultant understands that as a publicly traded entity, the
Company has certain transparency obligations to its shareholders, stock
exchanges, and other regulatory bodies, and has legal obligations to disclose
the Consultant’s initial and ongoing relationship with the Company during the
normal course of business..

  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.

SIGNED by:   DATED:                         Chris Bunka,     CEO and Director,  
  Lexaria Corp                             SIGNED by:                          
DATED:             John Docherty     Docherty Management Limited    


  950, 1130 West Pender Street  |  Vancouver, BC V6E 4A4  |  Canada  |
 604.602.1675

--------------------------------------------------------------------------------